Citation Nr: 9904499	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to an increased rating for discospondylosis of 
the lumbosacral spine with sacroiliac arthritis, currently 
rated as 20 percent disabling.  

Entitlement to an increased rating for osteoarthritis of the 
knees, currently rated as 20 percent disabling.  

Entitlement to an increased rating for residuals of a 
fracture of the styloid process of the right wrist (major), 
currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  
The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in August 1995.  The case was 
remanded by the Board in September 1996 for further 
development pursuant to the holding of the United States 
Court of Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), which necessitated another VA 
orthopedic rating examination.  At the same time, the Board 
denied entitlement to an increased (compensable) rating for 
residuals of a fistulotomy.  Pursuant to the Board's remand 
and the subsequent orthopedic rating examination, the 
disability evaluations were increased to the current levels 
from a 0 percent rating for residuals of a fractured styloid 
process of the right wrist, a 10 percent rating for 
discospondylosis of the lumbosacral spine with sacroiliac 
arthritis, and a 0 percent rating for osteoarthritis of the 
knees.  Therefore, the purpose of that remand has been met 
and the case has been returned for further appellate review.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  The veteran's lumbosacral spine disability, classified as 
discospondylosis of the lumbosacral spine with sacroiliac 
arthritis, is manifested by no more than X-ray evidence of 
hypertrophic arthritis and moderate limitation of motion.  

3.  Osteoarthritis of the knees is manifested by no more than 
X-ray evidence of hypertrophic arthritis and occasionally 
incapacitating exacerbations, bilaterally.  

4.  Residuals of a fractured styloid process of the right 
wrist are manifested by limitation of dorsiflexion to less 
than 15 degrees and limitation of palmar flexion more or less 
by 20 degrees in line with the forearm.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for discospondylosis of 
the lumbosacral spine with sacroiliac arthritis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a), (b) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 
5293, 5294,5295 (1998).  

2. A rating in excess of 20 percent for osteoarthritis of the 
knees, bilaterally, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a), (b); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71 (Plate II), Diagnostic Codes 5003, 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (1998).  

3.  A rating in excess of 10 percent for residuals of a 
fracture of the styloid process of the right wrist is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a), (b); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71 (Plate 
I), Diagnostic Codes 5214, 5215 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained a 
fracture of the right wrist first treated in April 1980.  X-
ray showed that the distal end of the radius was fractured 
and displaced to the lower side.  

The metacarpal bones were also dislocated.  Later dated X-
rays showed that the fracture site was in an anatomical 
position with excellent position and alignment, and bony 
healing apparently complete.  In June 1981, he was seen for 
low back pain after a fall.  He also complained of limited 
range of motion and strength of the right wrist.  X-ray 
reportedly had shown the old fracture with no other 
abnormality.  Lumbosacral strain and right wrist dystrophy 
from non-use were assessed.  In October 1981, he was treated 
for recurrent low back pain.  X-ray had been negative.  

There were no radicular complaints or complaints of weakness, 
etc.  Range of motion and neurologic status were termed 
intact.  Mild tenderness with palpable spasm was detected at 
the L4 level.  Low back pain was assessed.  In August 1989, 
he was seen for right knee pain after running.  Tenderness 
was elicited and crepitus was revealed.  Mild medial 
collateral ligament strain secondary to overuse was assessed.  
He was seen again for pain of the right knee in August 1990.  
The clinical evaluations were normal except for pain and an 
X-ray finding of degenerative joint disease manifested by a 
superior patellar spur.  

On a VA examination in December 1993, the veteran complained 
of back, knee and hand pain.  The lumbar spine showed full 
range of motion with complaints of tenderness on the extremes 
of flexion, extension, and lateral bending.  X-ray 
examinations showed no bone or joint abnormality of the right 
hand.  The knee joints showed minimal hypertrophic 
osteoarthritic changes.  The lumbosacral spine showed minimal 
discospondylosis.  

On a VA examination in March 1995, the veteran complained of 
right knee and low back pain.  Musculature of the back was 
normal.  Forward flexion was to 90 degrees.  Backward 
extension was to 15 degrees.  Left lateral flexion was to 20 
degrees.  Right lateral flexion was to 30 degrees.  The right 
knee showed normal motion without tenderness or swelling.  X-
ray examination of the lumbosacral spine showed minimal 
discospondylosis, unchanged since December 1993, and possible 
sacroiliac arthritis.  


At the RO hearing in August 1995, the veteran testified that 
his right knee was sore and he had to "lift it up" when 
going up stairs.  Transcript (T.) at page 1 (1).  He felt 
that in certain positions his right knee would give way.  He 
stated that his right wrist became painful on use and the 
right palm became numb.  He reportedly lost sleep because of 
back pain and had to move around and roll over to get 
comfortable.  He also stated that there was limited motion of 
the right wrist.  T. at 2.  

VA outpatient treatment records dated from 1995 to 1997 
indicate repeated complaints and treatment for low back and 
bilateral knee pain.  

On a VA examination in April 1998, the history of inservice 
right wrist, right knee and low back problems was detailed.  
Examination of the knees was negative for pain, tenderness or 
swelling.  Range of motion of the right knee was from 0 to 90 
degrees.  Range of motion of the left knee was from 0 to 100 
degrees.  The right wrist was negative for tenderness or 
swelling.  The was prominence of the styloid process.  Palmar 
flexion was to 20 degrees.  Dorsiflexion, ulnar deviation and 
radial deviation were to  5 degrees, respectively.  The 
lumbar spine was negative for neurological deficits, 
sciatica, pain, or tenderness.  

Straight leg raising was termed negative, as well.  Range of 
motion was to 90 degrees in flexion.  Backward extension was 
to 15 degrees.  Lateral flexion was to 30 degrees, 
bilaterally.  X-ray examinations revealed the knee joint 
lines to be intact with osteophytes over the tibial plafond, 
bilaterally.  There was subluxation of the distal radial 
ulnar joint of the right wrist and positive stroking of the 
distal radius problem secondary to old Coles fracture.  The 
sacroiliac joints were intact.  There were osteophytes over 
the right vertebrae, L3-L5.  The final diagnoses were 
degenerative arthritis of both knees, old Coles fracture on 
the right with distal ulnar subluxation, and degenerative 
disc disease secondary to degenerative arthritis of the 
lumbosacral spine.  


Criteria

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain.  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and enable VA 
to make a more precise evaluation of the claimant's 
disability and of any changes in the condition.  

In decisions on claims for veterans' benefits, a claimant is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the appellant prevails.  Id. at 56.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment may be assigned.  38 C.F.R. § 3.321(b)(1).

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, that weakness 
is as important as limitation of motion, and that a part 
which becomes disabled on use must be regarded as seriously 
disabled.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  

With any form of arthritis, painful motion is an important 
factor of disability, and may be confirmed by the facial 
expression, wincing, muscle spasm, etc.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as at 
least minimally compensable.  38 C.F.R. § 4.59.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered, and examination upon which 
evaluations are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In DeLuca, the 
Court stated that VA examinations must consider the factors 
enunciated in § 4.40 and 4.45, and must make findings as to 
the extent of any pain demonstrated on motion and whether the 
pain significantly limits functional ability during flare-ups 
or when the body part is used repeatedly over a period of 
time.  DeLuca at 205-6.  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court held 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria in 
the diagnostic code or codes applicable to the joint or 
joints involved, the corresponding rating will be assigned 
thereunder; (2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a compensable 
rating under the code or codes applicable to the joint or 
joints involved, a rating of 10 percent will be assigned for 
each major joint or joints affected "to be combined, not 
added"; and (3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon the degree 
of incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

	With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, grant 20 percent;

	With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, grant 10 percent.

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  

38 C.F.R. Part 4, Diagnostic Code 5003.

Evaluations are assignable for lumbosacral strain at 20 
percent when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assignable when 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Alternatively, limitation of motion of the lumbar spine may 
be assigned a rating of 20 percent when moderate, or 40 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Another alternative rating may be pursuant to Diagnostic Code 
5293, intervertebral disc syndrome, where a 20 percent rating 
is assignable when moderate with recurring attacks; a 40 
percent rating is assignable when severe with recurring 
attacks and intermittent relief; and a 60 percent rating is 
assignable when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Normal range of motion of the knee for VA purposes is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Limitation of flexion of the leg, with flexion limited to 
15°, is rated as 30 percent disabling.  Flexion limited to 
30° is 20 percent disabling.  Flexion limited to 45° is 10 
percent disabling.  Flexion limited to 60° is assigned a 0 
percent disability rating.  Diagnostic Code 5260.  

Limitation of extension of the knee to 45° is rated as 50 
percent disabling. Extension limited to 30° is rated as 40 
percent disabling.  Extension limited to 20° is rated as 30 
percent disabling.  Extension limited to 15° is rated as 20 
percent disabling.  Extension limited to 10° is rated as 10 
percent disabling.  Extension limited to 5° is assigned a 
disability evaluation of 0 percent.  Diagnostic Code 5261.  

Impairment of the knee, recurrent subluxation or lateral 
instability, is rated as 10 percent disabling when slight, 20 
percent disabling when moderate and 30 percent disabling when 
severe.  Diagnostic Code 5257.  

Dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, is 
rated as 20 percent disabling.  Diagnostic Code 5258.  

Symptomatic removal of the semilunar cartilage is rated as 10 
percent disabling.  Diagnostic Code 5259.  


Normal range of motion of the wrist for VA purposes is 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  38 C.F.R. § 4.71, Plate I.  

The schedule for rating disabilities provides an evaluation 
of 10 percent for limitation of motion of the wrist when 
dorsiflexion is limited to 15 degrees or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  That is the maximum schedular rating 
provided for limitation of wrist motion unless there is 
ankylosis.  A 20 percent rating is warranted for favorable 
ankylosis in the 20 to 30 degree position of dorsiflexion of 
the wrist of the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claims for increased ratings in this case are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is also satisfied that all 
relevant facts have been properly developed.  

Discospondylosis, Lumbosacral Spine, With Sacroiliac 
Arthritis

The service medical records show that the first symptom of 
current lumbosacral spine disability was pain with an initial 
assessment of lumbosacral strain.  Tenderness and muscle 
spasm were later shown.  On the first VA examination in 
December 1993, there was full range of motion but with pain 
at the extremes and minimal discospondylosis by X-ray.  

In March 1995, range of motion of the lumbar spine was 
detailed but not described as limited and the additional 
finding of possible sacroiliac arthritis was suggested by the 
finding of slight ill-defined sclerosis in the region of the 
right sacroiliac joint, although the joint space was defined 
and not narrowed.  On the latest VA examination, sacroiliac 
arthritis was not shown by X-ray.  Even though the discs and 
spine were termed intact, osteophytes were present on the 
right from L3-5.  Range of motion of the lumbar spine was 
specified but not described as limited.  Neurological 
deficits, sciatica, pain, and tenderness of the lumbosacral 
spine were not found to be present.  

The current rating of 20 percent is for moderate limitation 
of motion of the lumbar spine, under Code 5292.  Severe 
limitation of motion under that code, severe lumbosacral 
strain (Code 5295), severe intervertebral disc syndrome (Code 
5293) and/or functional loss due to pain on use or due to 
flare-ups (DeLuca) are not shown to be present in support of 
a higher than 20 percent disability evaluation.  The veteran 
is not shown to have ankylosis of the spine (Codes 5286 and 
5289) residuals of sacroiliac injury with weakness (Code 
5294), or to have ever sustained a vertebral fracture (Code 
5285) for a higher rating on such a basis.  Accordingly, the 
current rating is the highest assignable based on the degree 
of disability shown.  

Osteoarthritis, Knees

The service medical records show that the veteran's knee 
problems started on the right after extended and heavy 
exercise.  X-ray evidence of arthritis of the right knee was 
first detected during active service.  Right knee pain was 
present.  Minimal hypertrophic osteoarthritis of both knees 
was confirmed on the December 1993 VA examination.  The knees 
were not symptomatic on the March 1995 examination; his 
complaint of right knee pain was not clinically confirmed.  
The right knee showed normal motion without tenderness or 
swelling.  The veteran indicated knee pain and the feeling of 
knee instability at his personal hearing but such 
symptomatology has not been shown on examinations.  He has 
continued to voice complaints of knee pain during outpatient 
treatment, but no objective verification has been made.  

The 1998 rating examination revealed limitation of motion of 
the knees with X-ray confirmation of hypertrophic 
osteoarthritis, but the designated degrees of limited motion, 
respectively, are not assigned compensably disabling ratings 
under Code 5260 or Code 5261.  That examination was negative 
for pain, tenderness or swelling.  Giving the veteran every 
consideration with respect to his descriptions of bilateral 
knee dysfunction, a 20 percent rating has been assigned on 
the basis of the X-ray evidence of hypertrophic 
osteoarthritis and occasionally incapacitating exacerbations 
bilaterally, under Code 5003.  

The knees are not shown to be unstable or subject to 
dislocations (Code 5257) or subject to functional loss due to 
pain on use or due to flare-ups (38 C.F.R. §§  4.40, 4.45, 
DeLuca).  The semilunar cartilage is not shown to be 
symptomatic due to either removal (Code 5259) or due to 
dislocation with locking and swelling of the knee (Code 
5258).  There is no evidence of ankylosis of the knee (Code 
5256) or impairment of the tibia and fibula (Code 5262).  
Accordingly, a rating in excess of the one currently assigned 
is not in order.  

Right Wrist Fracture Residuals

The veteran sustained a right wrist fracture as shown in 
April 1980 and, fortunately, there was complete bony healing 
with excellent position and alignment.  He has complained of 
right wrist pain and weakness since that time.  Right wrist 
dystrophy was reported in June 1981.  He complained of right 
hand pain on the December 1993 examination, but no objective 
abnormality was detected.  The right wrist apparently was not 
symptomatic on the March 1995 examination.  

At his hearing the veteran reported limited motion of the 
right wrist, and this was confirmed on the April 1998 
examination, with palmar flexion limited to 20 degrees, and 
dorsiflexion, ulnar deviation and radial deviation each 
limited to 5 degrees.  Nevertheless, the right wrist was 
negative for pain, tenderness, and swelling.  

There also is prominence of the styloid process by X-ray 
without arthritic or any other bone or joint change.  With 
the designated limited range of motion, the 10 percent rating 
under Code 5215 has been assigned.  

The current manifestations of the right styloid process 
(wrist) fracture residuals do not include ankylosis (Code 
5314) or functional loss due to pain on use or flare-ups 
(38 C.F.R. §§  4.40 and 4.45, DeLuca).  The highest rating 
for limitation of wrist motion has been assigned under Code 
5215.  Accordingly, the requirements or criteria for a higher 
than the currently assigned rating are not met.  

Extraschedular Consideration

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b).  
However, the Board finds that there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the disabilities at issue that 
would render impractical the application of regular schedular 
standards.  

Doubt Consideration

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the veteran's 
complaints of pain and dysfunction are not supported by 
adequate pathology.  The Board notes that a lay person can 
provide evidence of visible symptoms.  See Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40; see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

The current medical evidence with respect to all the 
disabilities at issue demonstrates no pain, tenderness, 
swelling, weakness, deformity (save the 
above-identified prominence of the right styloid process), 
atrophy, fasciculation, pain on movement, or other signs of 
disability greater than the impairment recognized by the 
current evaluations, respectively.  In the absence of 
objective pathology to support complaints of pain and 
dysfunction such as to warrant the higher ratings sought, the 
Board must conclude that the preponderance of the evidence is 
against increased evaluations for the involved disabilities 
of the lumbosacral spine, the knees and the right wrist based 
on functional loss due to pain on use or due to flare-ups.  
The veteran's subjective complaints on record of increased 
pain and dysfunction on use are outweighed by the objective 
examination findings as to all the disabilities at issue.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The 
Board finds the preponderance of the evidence is against the 
claims for increased ratings.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence supporting a grant of his claim and the 
evidence supporting a denial of his claim are in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the clear preponderance of the evidence is 
against the claims.  38 C.F.R. § 4.3, Gilbert at 56.  

Concluding Statement

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign the 
higher ratings sought, respectively.  


ORDER

Entitlement to an increased rating for discospondylosis of 
the lumbosacral spine with sacroiliac arthritis is denied.  

Entitlement to an increased rating for osteoarthritis of the 
knees is denied.  

Entitlement to an increased rating for residuals of a 
fracture of the styloid process of the right wrist is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

